


Exhibit 10.35

 

December 31, 2008

 

Mr. Archie Gwathmey
Bunge Limited
50 Main Street
White Plains, NY  10606

 

Dear Archie:

 

This letter amends and restates the relevant terms of your offer letter dated
February 4, 1999, and confirms your position as Co-Chief Executive Officer,
Bunge Global Agribusiness, reporting directly to the Chief Executive Officer of
Bunge Limited.

 

As you know, it is Bunge Limited’s objective to reward excellence by
concentrating on the short and long term incentives.  For 2008, your base salary
will be payable at an annual rate of $700,000.00.  You will participate in the
same short and long-term incentive programs as similarly situated executives of
Bunge.

 

Severance Pay:  If your employment is involuntarily terminated under
circumstances that would call for severance pay benefits under the Company’s
severance plan then in effect, you will receive payment for not less than
12 months of salary continuation in lieu of notice and of any amounts payable
under such severance plan upon delivery of a release of any employment related
claims and covenants in form and substance satisfactory to the Company.  In
addition, any of your deferred compensation plans not yet vested will vest. 
Payment of such severance pay benefits is contingent upon delivery of a release
of any employment-related claims and covenants in a form and substance
satisfactory to the Company.

 

To the extent that any amount is owed to you in connection with your termination
of employment or service with the Company, such amount will be paid if and only
if such termination of employment or service constitutes a “separation from
service” with the Company, determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation; provided, however
for the purposes of determining which entity is a service recipient or employer,
“at least 20 percent” is substituted for “at least 80 percent” in each place it
appears in Treasury Regulation §1.414(c)-2.

 

In the event that, at the time of your termination of employment or service with
the Company, you are a ‘specified employee,’ as determined based on the
methodology adopted by the Company pursuant to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section

 

--------------------------------------------------------------------------------


 

409A”), then any payment owed to you under this letter that is deemed to be a
“deferral of compensation” within the meaning of Section 409A shall not be paid
or commence to be paid to you prior to the first business day after the date
that is six months following the date of your termination of employment (a
“Delayed Payment”); provided, however, that any Delayed Payment shall commence
within 60 days following the date of your death prior to the end of the
six-month period.  Any such Delayed Payment shall be accumulated and paid to you
on the first day of the seventh calendar month following the date of your
termination of employment.

 

Notwithstanding any contrary provision in this letter, if any provision of this
letter contravenes any regulations or guidance promulgated under Section 409A or
would cause any person to be subject to additional taxes, interest and/or
penalties under Section 409A, such provision may be modified by the Company
without notice and consent of any person in any manner the Compensation
Committee deems reasonable or necessary to comply with Section 409A.  Any such
modification shall maintain, to the maximum extent practicable, the original
intent of the applicable provision.

 

Sincerely yours,

 

 

/s/ Vincente Teixeira

 

Vicente Teixeira

 

Chief Personnel Officer

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ Archie Gwathmey

 

Archie Gwathmey

 

 

2

--------------------------------------------------------------------------------
